DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the UAV comprising the “second tail boom coupler attached the fuselage, and comprising at least three of the attachment faces” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 11, 13-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
5.	Claim 11 indicates “a second tail boom coupler attached to the fuselage, and comprising at least three of the attachment faces” however, this is not support by the original disclosure made in the specification. Paragraphs [0023] and [0039] does not explicitly or implicitly describe an unmanned aerial vehicle specifically comprising of a second tail boom coupler attached to the fuselage and comprising at least three attachment faces. While the disclosure provides support for an unmanned aerial vehicle having at least one coupler with at least three attachment faces, no support could be found for a second coupler having at least three attachment faces. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.


Allowable Subject Matter
Claims 1-6, 8-10 and 19-23 are allowed. 

Response to Arguments
Applicant's arguments filed on 11/02/2022 have been fully considered but they are not persuasive. 
With regard to arguments pertaining to claim 11 as currently amended, the applicant asserts that the amendments to claim 11, specifically a UAV having a second coupler with the three attachment faces is supported by the original disclosure. The applicant cites various paragraph numbers and figures found on pp. 10-12 of the remarks. These arguments are not found to be persuasive. While the various citations point to the specific variations of the UAV, with one configuration found in figs. 3-6 and 16 and another configuration shown in figs. 12-15, neither of the configurations illustrate an unmanned aerial vehicle with a second coupler having three attachment faces. The configuration of the UAV in figs. 3-6 and 16 illustrates and is described as having opposing end couplers with two attachment faces, a third attachment face has been neither illustrated nor described in such way that is conceivable to the examiner. The configuration of the UAV, which is best understood to pertain to claim 11 and its dependent claims, illustrates and is described as having a single coupler with three attachment faces. Therefore, in this configuration, a second coupler having three attachment faces has been neither illustrated nor described in such manner that is conceivable to the examiner. It is clear that the applicant is combining various aspects of the different UAV configurations in formulating an alternative UAV configuration that has not been disclosed nor can it be envisioned. For further proof, in the interview conducted on 11/01/2022, the examiner requested the applicant’s representative to point to the precise configuration that was being claimed in the proposed amendments to the claims, however, similar to the examiner, it was not immediately obvious to the applicant’s representative as to exactly where a third attachment face would be disposed at least in view of fig. 16. As a best guess, the third attachment would probably be located between the opposing attachment faces of the end couplers. In conclusion, the claimed subject matter requires support from the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

/Richard Green/Primary Examiner, Art Unit 3647